DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered.
 
Claim Objections
Claim 22 is objected to because of the following informalities:  
As to claim 22, the applicant should amend line 17 to read “comprises engaging [a] rolling element…” (the applicant likely forgot to include the word “a”).  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isheda et al. (H0880350, Japanese reference provided by applicant with 10/21/2021 IDS and hereafter 'Isheda') in view of Creaturo (US 2015/0073354 A1, hereafter ‘Creaturo’), and further in view of Verhoeven et al. (US 2019/0111211 A1, cited previously and hereafter ‘Verhoeven’).
As to claim 1, Isheda discloses a method to administer a precise volume of a compound or a precise volume of a mixture to a patient, wherein the method comprises: loading a syringe (S; see Figs. 1-5) with the compound or mixture (see para 0006 and 0009 of translation provided by applicant – the wording of “it is possible to inhale and inject the drug solution” indicates that the syringe S is loaded with a mixture), the syringe having a syringe barrel (So) and a syringe plunger (Si) arranged to move in an axial direction within the syringe barrel (see Fig. 1-5, para 0005, 0006, 0009); providing an ergonomic attachment (adapter 1) having an attachment body (slide body 2), a plunger-engaging end (engagement portion 5) arranged to engage the syringe plunger and a syringe barrel guide (contact plates 3) adapted to support and permit sliding movement of the attachment relative to the syringe barrel (see Figs. 1-5, paragraphs 0007-0008), the attachment having an assist feature (slide operation portion 4) arranged on the attachment body between the guide and the plunger-engaging end (“anti-slip irregularities” of 4 seen located at least partially between 3 and 5) and arranged to be engaged by a user's thumb when the user's fingers are positioned to engage the syringe barrel (see Fig. 5); installing the ergonomic attachment on the syringe (see Figs. 1, 2, 5, para 0007-0009); and dispensing the compound or mixture (paragraphs 0006 and 0009 describe injecting solution); wherein the dispensing step comprises delivering the solution by engaging the syringe barrel with at least one of the user's fingers while operating the assist feature with the user's thumb and thereby moving the attachment body relative to the syringe barrel using lateral movement of the user's thumb relative to the user's fingers in the axial direction (see Fig. 5, para 0009). 
Isheda does not expressly recite determining an optimal volume of the compound or mixture to be delivered to a treatment area of the human body. However Creaturo teaches determining an optimal volume of a medicament be delivered to a treatment area of the human body (see para 0005, 0060-0062). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Isheda in view of Creaturo to include a step of 
Isheda in view of Creaturo is silent to dispensing the compound or mixture in at least one incremental volume unit, each of the at least one incremental volume unit not exceeding 0.01 ml, until the determined optimal volume of the compound or mixture is delivered to the treatment area. Verhoeven discloses syringes capable of administering a compound/mixture of botulinum toxin in at least one incremental volume unit, the volume unit not exceeding 0.01 ml (see para 0012 disclosing how different volume units, including 0.01 ml, are currently compatible with most botulinum toxin brands, and how syringes can be configured with graduation increments of 0.01 ml). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the method of Isheda in view of Creaturo to dispense the compound or mixture in at least one incremental volume unit, each of the at least one incremental volume unit not exceeding 0.01 ml, until the determined optimal volume of the compound or mixture is delivered to the treatment area based off the teachings of Verhoeven. One would have been motivated to do so in order to provide a patient with botulinum toxin as Verhoeven teaches incremental volume units of 0.01 as being common for manufacturers of botulinum toxin and known to be used in botulinum toxin treatments (see para 0012, 0043 of Verhoeven).

As to claim 2, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above. Isheda is silent to wherein the compound or mixture comprises botulinum toxin, however Verhoeven teaches compounds/mixtures of botulinum toxin (see para 0012, 0043 of Verhoeven). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the method of Isheda (as already modified above) further such that the compound or mixture comprises botulinum toxin. One would have been motivated to do so in order to treat a patient for cosmetic purposes or other purposes such as excessive or inappropriate muscle contraction, eye-movement disorders, etc… (see para 0003 of Verhoeven).
As to claim 5, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above. Isheda further discloses wherein the dispensing step further comprises guiding the moves within the guide inasmuch as the syringe barrel 210 moves within guide 135 shown in the instant drawings).
As to claim 7, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above. Isheda discloses displacing its syringe to deliver volume units (para 0006, 0009), however none of the cited references expressly recite the specific value of displacing the syringe plunger at least 0.08 inches to deliver each of the at least one incremental volume unit. However the instant disclosure describes the parameter of at least 0.08 inches of displacement as being merely preferable, and does not describe the particular length of 0.08 inches as contributing any unexpected results to the system. As such, parameters such as a length of displacement are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date that the limitation of the length of the displacement would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
As to claim 13, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above. Isheda further discloses inserting the syringe barrel into the syringe barrel guide on the ergonomic attachment (see Figs. 1-5, para 0007-0009); and guiding the attachment body with the syringe barrel guide as the attachment body moves relative to the syringe barrel (Figs. 1-5, para 0007-0009).
As to claim 15, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above. Isheda further discloses wherein the mixture includes a drug (see at least para 0006, 0009 of Isheda which refer to a drug solution).
As to claim 16, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above. Isheda teaches wherein the compound or mixture is a mixture (a “drug solution” as described in paragraphs 0006, 0009 indicates a mixture), but does not expressly recite wherein the mixture includes a compound. Verhoeven however discloses different dilution ratios for botulinum toxin injections, indicating the compound of botulinum toxin can be injected as part of a mixture (see para 0012, 0043 of Verhoeven). It would have been obvious to one having ordinary skill in the art before the 
As to claim 17, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above. Isheda further discloses wherein the compound or mixture is dispensed in areas of the human body (see para 0010 describing subcutaneous injection).
As to claim 19, Isheda in view of Creaturo and Verhoeven teaches the method of claim 2 as described above. Isheda is silent to wherein the botulinum toxin is in a delivery medium. However Verhoeven teaches wherein the botulinum toxin is in a delivery medium (see para 0012, 0043 of Verhoeven discussing dilution ratios of botulinum toxin, indicating that the botulinum toxin is delivered within a medium). It would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have modified the method of Isheda (as already modified above) such that the botulinum toxin is in a delivery medium. One would have been motivated to do so in order to provide a patient with an appropriately diluted botulinum toxin for cosmetic purposes or other purposes such as excessive or inappropriate muscle contraction, eye-movement disorders, etc… (see para 0003, 0012, 0043 of Verhoeven).

Claims 6, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isheda in view of Creaturo and Verhoeven as applied to claim 1 above, and further in view of Franklin (US 2013/0197449 A1, cited previously).
As to claim 6, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above, but is silent to wherein the dispensing step further comprises generating a tactile indication corresponding to each of the at least one incremental volume unit as the attachment body moves relative to the syringe barrel.
wherein the dispensing step further comprises generating a tactile indication corresponding to each of at least one incremental volume unit as an attachment body (130) moves relative to the syringe barrel (see para 0008, 0043 of Franklin).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Isheda further (as already modified above) such that wherein the dispensing step further comprises generating a tactile indication corresponding to each of the at least one incremental volume unit as the attachment body moves relative to the syringe barrel. One would have been motivated to do so in order to provide feedback to a user as the plunger/attachment is being moved (see para 0008, 0043 of Franklin).

As to claim 10, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above, but is silent to wherein the dispensing step further comprises receiving through the user's thumb, a tactile indication of each of the at least one incremental volume unit as the attachment body moves relative to the syringe barrel.
Franklin teaches wherein the dispensing step further comprises generating a tactile indication corresponding to each of the at least one incremental volume unit as the attachment body moves relative to the syringe barrel (see para 0008, 0043 of Franklin; each of the plurality of spaced apart ridges corresponding to at least one incremental volume unit). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Isheda (as already modified above) such that wherein the dispensing step further comprises receiving a tactile indication of each of the at least one incremental volume unit as the attachment body moves relative to the syringe barrel. One would have been motivated to do so in order to provide feedback to a user as the plunger/attachment is being moved and the incremental volume units are being administered (see para 0008, 0043 of Franklin). And while Franklin does not expressly recite the feedback being through the user’s thumb, the examiner points out that adding ridges similar to 122 of Franklin to the syringe barrel of Isheda, would result in the feedback being felt through the thumb as the attachment of Isheda is controlled through the thumb (see Fig. 5 of Isheda).

 wherein the dispensing step further comprises receiving an audible indication of each of the at least one incremental volume unit as the attachment body moves relative to the syringe barrel.
Franklin teaches wherein the dispensing step further comprises receiving an audible indication of each of the at least one incremental volume unit as the attachment body moves relative to the syringe barrel (see para 0008, 0040, 0042, 0043 of Franklin).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Isheda (as already modified above) such that the dispensing step further comprises receiving an audible indication of each of the at least one incremental volume unit as the attachment body moves relative to the syringe barrel. One would have been motivated to do so in order to provide feedback to a user as the plunger/attachment is being moved (see para 0008, 0040, 0042, 0043 of Franklin).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isheda in view of Creaturo and Verhoeven as applied to claim 1 above, and further in view of Ellsworth (US 3,325,061, cited previously).
As to claim 8, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above, but do not expressly recite wherein the dispensing step further comprises observing a visual indication of each of the at least one incremental volume unit as the attachment moves relative to the syringe barrel. However Ellsworth does teach wherein a dispensing step further comprises observing a visual indication of at least one incremental volume unit as its attachment (slide 21) moves relative to the syringe barrel (see Figs. 1-2 and lines 24-32 col. 2 which recite “The slide 21 carries an indicating 25 line or carries a terminal surface 28 which coincides substantially with the end of the plunger 13, so that an exterior observation of the end of the slide is an indication of the internal, end position of the plunger.  To assist this visual indication, the barrel contains indicia 29 preferably 30 in the form of the customary graduations indicating the content of the barrel in cubic centimeters”). It thus would have been further obvious to one having ordinary skill in the art to modify Isheda (as already modified above) and provide indicia on the barrel of Isheda such that the dispensing step further comprises observing a visual indication of each .

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isheda in view of Creaturo, Verhoeven, and Franklin as applied to claim 6 above, and further in view of Asbell (US 4,178,071, cited previously).
As to claim 9, Isheda in view of Creaturo, Verhoeven, and Franklin teaches the method of claim 6 as described above, but is silent to observing a magnified visual indication of each of the at least one incremental volume unit as the attachment moves relative to the syringe barrel.
Asbell discloses observing a magnified visual indication of an incremental volume (see movable lens 32 carried by straps 34, clasped to exterior surface 36 of tubing 12 in Fig. 1; the movable lens 32 is configured such that one can observe a magnified visual indication of an incremental volume unit (see abstract and paragraphs beginning line 16 col. 2 and line 9 col. 5)). 
It would have been obvious to one having ordinary skill in the art to modify Isheda (as already modified above) with Asbell and include a movable lens such that one could include a step of observing a magnified visual indication of each of the at least one incremental volume unit as the attachment moves relative to the syringe barrel. One would have been motivated to do so in order to provide a magnified view of any/all of the at least one dose increment that is delivered to a patient (see abstract and paragraphs beginning line 16 col. 2 and line 9 col. 5 of Asbell).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isheda in view of Creaturo and Verhoeven as applied to claim 1 above, and further in view of Asbell.
As to claim 14, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above, but is silent to wherein the dispensing step further comprises moving a magnifying element on the attachment body relative to the syringe barrel as the compound or mixture is dispensed from the syringe.

It would have been obvious to one having ordinary skill in the art to modify Isheda (as already modified above) in view of Asbell to include indicia on the syringe barrel and include a magnifying element (such as a movable lens as taught by Asbell) on the attachment body and such that the dispensing step further comprises moving the magnifying element on the attachment body relative to the syringe barrel as the compound or mixture is dispensed from the syringe. One would have been motivated to do so in order to more readily determine an amount of liquid captured therewithin (see abstract and paragraphs beginning line 16 col. 2 and line 9 col. 5 of Asbell).

Allowable Subject Matter
Claims 3, 4, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above, but is silent to wherein the assist feature is a rolling element and wherein delivering each of the at least one incremental volume unit further comprises operating a rolling element on the attachment with the user's thumb to cause the attachment body to move relative to the syringe barrel in combination with the limitations of claim 1.
As to claim 4, Isheda in view of Creaturo and Verhoeven teaches the method of claim 1 as described above, but is silent to wherein the assist feature is a rolling element and wherein delivering each of the at least one incremental volume unit further comprises engaging the rolling element on the attachment with the user's thumb and causing the rolling element to roll relative to the syringe barrel to 
	As to claim 12, Isheda in view of Creaturo and Verhoeven teaches the method of claim 2 as described above, but is silent to wherein the syringe includes volumetric indicia and wherein the attachment includes a viewing window in the attachment body arranged to permit viewing of the volumetric indicia as the attachment body moves relative to the syringe barrel and wherein the dispensing comprises viewing the volumetric indicia in combination with the limitations of claim 1.
As to claim 21, no combination of prior art references was found that would have made it obvious to one having ordinary skill in the art before the effective filing date of the present invention to have arrived at the invention of a method to administer a precise volume of a compound or a precise volume of a mixture to a patient, the method comprising: installing an ergonomic attachment on a syringe, the ergonomic attachment having an attachment body adapted to move relative to a barrel of the syringe, a rolling element on the attachment body, the rolling element adapted to engage the syringe barrel, and a plunger-engaging end adapted to engage a plunger of the syringe; loading the syringe with the compound or mixture; determining an optimal volume of the compound or mixture to be delivered to a treatment area of the human body; and dispensing the compound or mixture in at least one incremental volume unit, each of the at least one incremental volume unit not exceeding 0.01 ml, until the determined optimal volume of compound or mixture is delivered to the treatment area, wherein the dispensing step further comprises delivering the at least one incremental volume unit by moving the attachment body relative to the syringe barrel with a user's thumb while gripping the syringe barrel with at least one of the user's fingers.
As to claim 22, as the applicant noted in their Remarks, claim 22 is previous claim 4 written in independent form. It was noted previously that while Franklin/Verhoeven/Ellsworth taught the method of previous claim 1 (see 4/13/21 Final Rejection), Franklin/Verhoeven/Ellsworth are silent to wherein delivering each of the at least one incremental volume unit further comprises engaging a rolling element on the attachment with the user's thumb and causing the rolling element to roll relative to the syringe barrel to thereby cause the attachment body to move relative to the syringe barrel in combination with the rest of the limitations of previous claim 1 and current claim 22. No combination of references was found .

Response to Arguments
Applicant’s Remarks submitted 10/13/21 have been considered. 
With regard to applicant’s Remarks under the heading “Claim objections and rejections under 35 U.S.C. §112” (page 7 of Remarks), the examiner agrees that the amendments have obviated all previous claim objections and rejections under 35 USC 112.
With regard to applicant’s Remarks under the heading “Prior Art Rejections”, the majority of the arguments are moot as the prior art rejections made above rely on the newly submitted Isheda reference as the primary reference. The examiner will address the arguments specifically related to Verhoeven however found on page 9 of the Remarks. The applicant argues that:
“ Paragraph [0012] of Verhoeven only describes the 0.01 ml parameter in the context of the described plunger having two mutually different graduations, one each for “commonly used mixture ratios or volume units” that are compatible with manufacturer's label dosages of botulinum toxin brands. Verhoeven does not describe any actual steps of dispensing or administering syringe contents in volume units not exceeding 0.01 ml. “

The examiner understands that when Verhoeven recites “volume units of 0.01 ml, 0.02 ml, 0.025 ml, 0.04 ml and 0.05 ml are currently compatible with most botulinum toxin brands that are approved for sale in for instance the US and the EU” this means that it is known to administer volume units of 0.01 ml. Furthermore, it is not clear why 0.01 ml graduations would be placed on the device(s) of Verhoeven if it is not intended to deliver 0.01 volume units, especially when Verhoeven teaches “graduations having a unit of graduation or graduation increment of respectively 0.01 ml, 0.02 ml, 0.025 ml, 0.04 ml and 0.05 ml conveniently allows a single syringe to be used in multiple of the accepted botulinum toxin treatments”.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783